 Case 19-71441-AKM-7       Doc 8   Filed 11/12/19   EOD 11/12/19 15:50:25   Pg 1 of 1



                       UNITED STATES BANKRUPTCY COURT
                        SOUTHERN DISTRICT OF INDIANA
                             EVANSVILLE DIVISION

In re:
PRESLEYLAND SPEEDPARK, LLC,                  Case No. 19-71441-AKM-7


Debtor.




             REVOCATION OF APPOINTMENT OF PANEL TRUSTEE

             UNITED STATES TRUSTEE has been advised by Panel Chapter 7

         Trustee Stacy M. Wissell that she has a potential conflict of interest in the

         above-referenced case. The United States Trustee has revoked Trustee

         Wissell's appointment as trustee and requests that the clerk appoint

         Kathryn L. Pry as successor trustee from the panel of chapter 7 trustees.


                                               Respectfully submitted,

                                               NANCY J. GARGULA
                                               UNITED STATES TRUSTEE

                                               By:/s/Harrison E. Strauss
                                               Harrison E. Strauss,
                                               Trial Attorney
                                               Office of United States Trustee
                                               101 West Ohio Street, Suite 1000
                                               Indianapolis, IN 46204
                                               Phone: (317) 226-6101
                                               Fax: (317) 226-6356
                                               Email: Harrison.Strauss@usdoj.gov
